Citation Nr: 0810421	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  04-41 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to an initial disability rating greater than 
10 percent for right knee osteoarthritis.

2.  Entitlement to an initial disability rating greater than 
10 percent prior to February 10, 2007, and 20 percent 
thereafter, including on an extraschedular basis, for 
residuals of right ankle sprain with chronic lateral 
instability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from February 1976 to February 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee, which granted the veteran's 
claim of service connection for right knee osteoarthritis, 
assigning a 10 percent rating effective January 18, 2002, 
denied the veteran's claim of entitlement to a disability 
rating greater than 10 percent for residuals of a right ankle 
sprain with chronic lateral instability, and also denied the 
veteran's claims of service connection for a sinus and 
allergy condition, high blood pressure, manic depression, and 
for osteoarthritis of the left knee, lumbar spine, and right 
hip.  The veteran disagreed with this decision in December 
2003, seeking an initial disability rating greater than 
10 percent for right knee osteoarthritis, an increased rating 
greater than 10 percent for residuals of a right ankle sprain 
with chronic lateral instability, and service connection for 
a sinus and allergy condition, high blood pressure, manic 
depression, and for osteoarthritis of the left knee, lumbar 
spine, and right hip.  He perfected a timely appeal in 
November 2004, limiting his appeal to an initial disability 
rating greater than 10 percent for right knee osteoarthritis, 
an increased rating greater than 10 percent for residuals of 
a right ankle sprain with chronic lateral instability, and 
service connection for manic depression and for 
osteoarthritis of the left knee, lumbar spine, and right hip.  
He also requested a Travel Board hearing, which was held at 
the RO in August 2005.  

In September 2006, the Board remanded the veteran's claims to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.

In a May 2007 rating decision, the RO granted the veteran's 
claims of service connection for manic depression, assigning 
a 70 percent rating effective February 14, 2007, for 
osteoarthritis of the right hip, assigning a 10 percent 
rating effective February 10, 2007, for osteoarthritis of the 
left knee, assigning a 10 percent rating effective 
February 10, 2007, and for osteoarthritis of the lumbar 
spine, assigning a 10 percent rating effective February 10, 
2007.  There is no subsequent correspondence from the veteran 
expressing disagreement with the ratings or effective dates 
assigned.  Accordingly, issues relating to manic depression, 
osteoarthritis of the right hip, left knee, and lumbar spine 
are no longer in appellate status.  See Grantham v. Brown, 
114 F .3d 1156 (1997).

In the May 2007 rating decision, the RO also assigned a 
20 percent rating to the veteran's service-connected 
residuals of a right ankle sprain with chronic lateral 
instability effective February 10, 2007.  Because the initial 
ratings assigned to the veteran's service-connected residuals 
of a right ankle sprain with chronic lateral instability are 
not the maximum ratings available for this disability, this 
claim remains in appellate status.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's higher initial rating claims for 
right knee osteoarthritis and for residuals of a right ankle 
sprain has been obtained.

2.  There is no medical evidence that the veteran's service-
connected right knee osteoarthritis is manifested by 
occasional incapacitating exacerbations or by flexion limited 
to 30 degrees.

3.  Prior to February 10, 2007, the veteran's service-
connected residuals of a right ankle sprain were manifested 
by mild pain on range of motion testing and mild lateral 
instability.

4.  Since February 10, 2007, the veteran's service-connected 
residuals of a right ankle sprain are manifested by, at most, 
marked limitation of motion; there is no evidence of 
exceptional or unusual disability, marked interference with 
employment, or frequent periods of hospitalization due to 
this disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 
10 percent for right knee osteoarthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.71a, DC 5003-5260 (2007).

2.  The criteria for an initial rating greater than 
10 percent prior to February 10, 2007, and 20 percent 
thereafter on an extraschedular basis, for residuals of a 
right ankle sprain with chronic lateral instability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.71a, DC 5003-5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

With respect to the veteran's higher initial rating claim for 
right knee arthritis, the claim on appeal is a "downstream" 
element of the RO's grant of service connection in the 
currently appealed rating decision issued in September 2003.  
For such downstream issues, notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 is not required in cases 
where such notice was afforded for the originating issue of 
service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  
In a letter issued in July 2003, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim for service connection for right knee 
osteoarthritis, including what part of that evidence he was 
to provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter informed the veteran to submit medical evidence, 
statements from persons who knew the veteran and had 
knowledge of his right knee osteoarthritis during service, 
and noted other types of evidence the veteran could submit in 
support of his claim.  In addition, the veteran was informed 
of when and where to send the evidence.  

With respect to the veteran's higher initial rating claim for 
residuals of a right ankle sprain with chronic lateral 
instability, the claim on appeal is a "downstream" element 
of the RO's grant of service connection in September 1990.  
The September 1990 rating decision was not appealed and 
became final.  See 38 U.S.C.A. § 7104 (2007).  The RO was 
unable to provide VCAA notice to the veteran prior to the 
September 1990 rating decision because this decision was 
issued prior to the VCAA's enactment.  In any event, in the 
July 2003 letter, VA notified the veteran of the information 
and evidence needed to substantiate and complete his higher 
initial rating claim for residuals of a right ankle sprain 
with chronic lateral instability, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter informed the veteran to submit medical 
evidence showing that his service-connected right ankle 
residuals had worsened and noted other types of evidence the 
veteran could submit in support of his claim.  In addition, 
the veteran was informed of when and where to send the 
evidence.

After consideration of the contents of the July 2003 VCAA 
letter, the Board finds that VA has substantially satisfied 
the requirement that the veteran be advised to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Pursuant to the Board's September 2006 remand, VA also 
provided the appellant with notice of the Dingess 
requirements in October 2006.  Although complete content-
complying notice was provided after the September 2003 RO 
decision that is the subject of the current appeal, the 
claimant has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The veteran has not alleged any prejudice 
as a result of the untimely notification, nor has any been 
shown.  To the extent that Dingess requires more extensive 
notice as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the veteran's higher initial rating claims are being denied 
herein, such matters are moot.  In any event, however, the 
October 2006 letter included applicable notice of the Dingess 
requirements.  In response to this notice, the veteran 
informed VA later in October 2006 that he had no other 
information or evidence to present in support of his claims.  
In Dingess, the United States Court of Appeals for Veterans 
Claims (Veterans Court) held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The instant appeal 
originates, however, from the grant of service connection for 
the disorders at issue.  Consequently, Vazquez-Flores is 
inapplicable.  Thus, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file; the veteran 
does not contend otherwise.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.

The veteran contends that that he is entitled to an initial 
rating greater than 10 percent for his service-connected 
right knee osteoarthritis.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. November 19, 
2007).

The veteran's service-connected right knee osteoarthritis is 
currently evaluated as 10 percent disabling by analogy to 
38 C.F.R. § 4.71a, DC 5003-5260 (degenerative arthritis and 
limitation of leg flexion).  See 38 C.F.R. § 4.71a, DC 5003-
5260 (2007).  

If a veteran has separate and distinct manifestations 
relating to the same injury, he or she should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
The evaluation, however, of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. § 
4.14 (2006).  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  See Esteban, 
citing Brady v. Brown, 4 Vet. App. 203 (1993).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2006).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2007).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2007).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention of the Rating 
Schedule to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2007).

Arthritis due to trauma and substantiated by x-ray findings 
is rated as degenerative arthritis under DC 5003.  DC 5003 
indicates that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate DC for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
involved is non-compensable under the appropriate DC, a 
rating of 10 percent is applicable for each such major joint 
or group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling muscle, spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, DC 5003 provides a 10 percent evaluation for 
degenerative arthritis with x-rays evidence of the 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  The maximum evaluation of 20 percent is 
available under DC 5003 for degenerative arthritis with x-ray 
evidence of the involvement of 2 or more major joints or 2 or 
more minor joint groups with occasional incapacitating 
exacerbations.  See 38 C.F.R. § 4.71, DC's 5003, 5010 (2007).  
For the purpose of rating disability from arthritis, the 
knees are considered major joints.  See 38 C.F.R. § 4.45(f) 
(2007).

Under DC 5260, a 10 percent rating is assigned for leg 
flexion limited to 45 degrees.  A 20 percent rating is 
assigned for leg flexion limited to 30 degrees.  A maximum 
30 percent rating is assigned for leg flexion limited to 
15 degrees.  See 38 C.F.R. § 4.71a, DC 5260 (2007).

A review of the veteran's service medical records indicates 
that he denied any medical history of arthritis at his 
enlistment physical examination in January 1976.  Clinical 
evaluation was completely normal.  He was not treated for 
right knee osteoarthritis during active service.  The veteran 
denied any medical history of arthritis at his separation 
physical examination in January 1979.  Clinical evaluation 
was again completely normal.

The veteran failed to report for VA examinations scheduled in 
July 2001 and in March and April 2002.

VA x-rays of the veteran's right knee taken in January 2002 
showed early degenerative changes with evidence of 
suprapatellar bursa effusion.

VA x-rays of the veteran's right knee taken in April 2003 
showed mild degenerative changes, small osteophytes at the 
posterior patella with narrowing of the patellofemoral joint 
space, and no joint effusion.  X-rays taken in July 2003 
showed degenerative osteoarthritis of the right knee with 
suprapatellar effusion.  

On private examination with H.B., M.D., in August 2003, the 
veteran complained of intermittent knee swelling.  Physical 
examination of the right knee showed pain on flexion and 
extension accompanied by crepitus and flexion limited to 
90 degrees.  X-rays of the right knee showed sharpening of 
the tibial spines, narrowing of the medial compartment, and 
degenerative changes involving the patella.  The impressions 
included osteoarthritis of the knees.

In a September 2003 opinion, a VA examination stated that the 
veteran's traumatic arthritis of the right knee was due to 
his service-connected residuals of a right ankle sprain.

VA x-rays taken in February 2004 showed narrowing of the 
patellofemoral and medial joint spaces, osteophytes at the 
posterior patella and at the distal femur and upper tibia, 
sharpening of the tibial spines, findings consistent with 
osteoarthritis, and no definite joint effusion.

On VA examination in February 2007, the veteran complained of 
a 10-year history of right knee pain.  The VA examiner 
reviewed the veteran's claims file, including his service 
medical records.  The veteran also reported a history of 
right knee popping, swelling, and denied any history of 
locking.  He denied any problems with his activities of daily 
living.  He walked with a cane for less than 1 block.  He 
also denied any specific flare-ups of right knee pain.  
Physical examination of the right knee showed a full range of 
motion from 0 to 110 degrees, actively and passively, with no 
change on repetition, mild pain, effusion, tenderness to 
palpation at the medial and lateral joint line and medial 
facet of the patella, and a positive patella grind.  X-rays 
of the right knee showed no fracture, dislocation, or bony 
destructive lesion, osteophytes present in the patellofemoral 
joint, mild medial joint space narrowing, and osteophytes 
present in the lateral compartment.  The VA examiner stated 
that, applying DeLuca, there was moderate discomfort in the 
right knee and it was conceivable that pain could further 
limit the veteran's function.  However, this examiner stated 
that it was not possible to attempt to express "with any 
degree of medical certainty" the additional limitation of 
motion in terms of degrees.  The impressions included 
moderate degenerative joint disease of the right knee.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to an initial 
rating greater than 10 percent for service-connected right 
knee osteoarthritis.  The post-service medical evidence shows 
that the veteran experiences, at most, mildly painful 
limitation of motion in the right knee due to arthritis.  For 
example, x-rays taken since January 2002 have shown 
consistently the presence of osteophytes in the veteran's 
right knee.  Dr. H.B. noted in August 2003 that the veteran's 
right knee flexion and extension was painful.  The veteran's 
right knee flexion was limited to 90 degrees.  This warrants 
a 10 percent rating pursuant to DC 5260.  See 38 C.F.R. 
§ 4.59.  

On VA examination in February 2007, the veteran's right knee 
had a full range of motion with no changes on passive, 
active, or repetitive range of motion testing; however, there 
was mild pain on repetitive range of motion testing of the 
right knee.  Applying the DeLuca factors, the VA examiner 
concluded that the veteran experienced moderate right knee 
discomfort but was unable to express this in terms of degrees 
of additional lost motion.  The veteran's limitation of 
flexion of the right knee warrants a 10 percent rating but no 
greater under DC 5260.  A separate compensable evaluation for 
limitation of extension is not warranted pursuant to DC 5261.  

The veteran also contends that he is entitled to an initial 
rating greater than 10 percent prior to February 10, 2007, 
and 20 percent thereafter, including on an extraschedular 
basis, for residuals of right ankle sprain with chronic 
lateral instability.

The veteran's residuals of right ankle sprain with chronic 
lateral instability are currently evaluated as 10 percent 
disabling, prior to February 10, 2007, and as 20 percent 
disabling effective February 10, 2007, by analogy to 
38 C.F.R. § 4.71a, DC 5003-5271 (limited motion of the 
ankle).  See 38 C.F.R. § 4.71a, DC 5003-5271 (2007).

Under DC 5271, a 10 percent rating is available for moderate 
limited motion of the ankle.  A maximum 20 percent rating is 
available under DC 5271 for marked limited motion of the 
ankle.  Id.

A review of the veteran's service medical records indicates 
that he reported a history of ankle sprain at his enlistment 
physical examination in January 1976.  The in-service 
examiner stated that this referred to past ankle sprain, had 
resulted in no complications, and was not considered 
disabling.  Clinical evaluation of the ankles was completely 
normal.  He twisted his right ankle while playing basketball 
in December 1976, at which time x-rays showed soft tissue 
swelling and no evidence of fracture or dislocation.  The 
assessment was a possible sprain.  The veteran was given a 
short leg walking cast for 3 weeks.  He twisted his right 
ankle again in March 1977, at which time objective 
examination of the right ankle showed swelling, tenderness to 
palpation, and decreased range of motion.  The veteran 
reported no medical history of a right ankle sprain at his 
separation physical examination and clinical evaluation of 
his ankles was completely normal.

The post-service medical evidence shows that VA x-rays of the 
right ankle taken in January 2002 revealed spurring sites of 
ligamentous insertion at the medial malleolus and plantar 
calcaneus.

On VA examination in December 2002, the veteran complained of 
worsening right ankle sprain and right ankle arthritis.  The 
VA examiner stated that there were no medical records 
available for review.  The veteran reported that, since 
service, he had experienced intermittent ankle pain, 
swelling, and stiffness.  He also reported that his ankle 
will turn over or give way unexpectedly at times during 
weightbearing.  Physical examination of the right ankle 
showed a trace limp on the right, no evidence of redness, 
heat, or swelling, 10 degrees of dorsiflexion, 40 degrees of 
plantar flexion, slight to mild pain on motion, some 
tenderness to palpation in the lateral aspect, and a mild 
laxity.  X-rays of the right ankle were normal.  The VA 
examiner stated that there was mild pain on range of motion 
testing which could further limit function with activity and 
some mild lateral instability; however, it was not feasible 
to express this in terms of any additional limitation of 
motion.  The impression was residuals of right ankle sprain 
with chronic lateral instability.

On VA examination in July 2003, the veteran complained that 
his right ankle sprain had worsened with almost daily 
flareups of pain and twisting his ankle when walking on level 
ground.  The veteran reported that he was not working 
secondary to his participation in a substance abuse recovery 
program.  Physical examination of the right ankle showed 
approximately 18 degrees of dorsiflexion, 30 degrees of 
plantar flexion, some mild tenderness over the lateral 
malleolus, some mild pain with range of motion testing 
laterally, no anterior or medial pain, no swelling or 
erythema or other evidence of inflammation, no ankle 
effusion, no guarding of movement, a mild to moderate limp on 
the right, 5/5 strength, and full sensation in the foot.  The 
VA examiner stated that there was no marked difference 
between the veteran's prior examination in December 2002 and 
his current examination.  This examiner also stated that 
there was mild pain on range of motion testing which could 
further limit function with activity and some mild lateral 
instability; however, it was not feasible to express this in 
terms of any additional limitation of motion.   The 
assessment was chronic right ankle sprain.

On VA examination in February 2007, the veteran complained of 
constant right ankle swelling and pain.  The VA examiner 
reviewed the veteran's claims file, including his service 
medical records.  The veteran reported a history of right 
ankle throbbing and walked with a cane for less than 1 block.  
Physical examination of the right ankle showed normal 
sensation to light touch, no effusion, dorsiflexion to 
5 degrees, plantar flexion to 20 degrees, no change on 
repetition, active and passive ranges of motion were the 
same, no tenderness to palpation over the medical and lateral 
malleoli, no effusion, tenderness to palpation on the 
anterior lateral aspect, intact tendons that were not tender 
to palpation, no tenderness to palpation at the Achilles 
tendon, 5/5 strength on inversion and eversion, and no 
evidence of abnormal weight bearing, crepitus, or 
instability.  The VA examiner stated that it was difficult to 
assess strength with plantar flexion and dorsiflexion of the 
ankle secondary to pain.  X-rays of the right ankle showed no 
fracture, dislocation, or bony destructive lesions and 
osteophytes on the medial aspect of the ankle at the tip of 
the medial malleolus.  The VA examiner stated that there was 
moderate discomfort associated with examination of the right 
ankle and, although it was conceivable that pain could limit 
the veteran's function particularly on repetition, it was not 
feasible to express this in terms of additional limitation of 
motion with any degree of medical certainty.  The assessment 
included right ankle sprain.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to an initial 
disability rating greater than 10 percent prior to 
February 10, 2007, and 20 percent thereafter, including on an 
extraschedular basis, for residuals of right ankle sprain 
with chronic lateral instability.  Prior to February 10, 
2007, the medical evidence shows that the veteran's service-
connected right ankle sprain residuals were, at most, 
moderately disabling.  The veteran's service medical records 
show that he twisted his right ankle twice during active 
service; however, this injury was resolved at the veteran's 
service separation as he reported no history of ankle 
problems and no clinical evidence of right ankle problems was 
found.  The post-service medical records show that, on VA 
examination in December 2002, the veteran's right ankle had 
10 degrees of dorsiflexion, 40 degrees of plantar flexion, 
slight to mild pain on motion, some tenderness to palpation 
in the lateral aspect, and mild laxity.  X-rays were normal 
and, although the VA examiner stated that there could be 
additional limitation of motion due to the veteran's right 
ankle pain, he was unable to express this in terms of 
degrees.  On VA examination in June 2003, the VA examiner 
stated that there was no marked difference from the veteran's 
prior examination in December 2002.  The veteran's right 
ankle had approximately 18 degrees of dorsiflexion, 
30 degrees of plantar flexion, some mild tenderness over the 
lateral malleolus, some mild pain with range of motion 
testing laterally, no anterior or medial pain, no swelling or 
erythema or other evidence of inflammation, no ankle 
effusion, no guarding of movement, a mild to moderate limp on 
the right, 5/5 strength, and full sensation in the foot.  It 
appears that a 10 percent rating assigned to the veteran's 
service-connected residuals of a right ankle sprain was based 
on his limited motion on dorsiflexion and mild laxity.  
Without evidence of marked right ankle disability, an initial 
rating greater than 10 percent prior to February 10, 2007, 
for right ankle sprain residuals is not warranted.

On VA examination on February 10, 2007, the veteran's right 
ankle dorsiflexion had worsened to 5 degrees and plantar 
flexion was to 20 degrees.  There was no change on 
repetition, active and passive ranges of motion were the 
same, no tenderness to palpation over the medical and lateral 
malleoli, no effusion, tenderness to palpation on the 
anterior lateral aspect, intact tendons that were not tender 
to palpation, no tenderness to palpation at the Achilles 
tendon, 5/5 strength on inversion and eversion, and no 
evidence of abnormal weight bearing, crepitus, or 
instability.  The VA examiner stated that it was difficult to 
assess strength with plantar flexion and dorsiflexion of the 
ankle secondary to pain.  X-rays of the right ankle showed 
osteophytes.  The VA examiner stated that there was moderate 
discomfort associated with examination of the right ankle.  
It appears that a higher 20 percent rating for service-
connected residuals of right ankle sprain with chronic 
lateral instability was assigned effective February 10, 2007, 
based on the veteran's x-rays showing right ankle arthritis 
and his moderate right ankle discomfort on range of motion 
testing.  And, as the RO noted in May 2007, the 20 percent 
rating currently assigned to the veteran's service-connected 
residuals of right ankle sprain with chronic lateral 
instability is the maximum rating for limited motion of the 
ankle under DC 5271.  Absent evidence of right ankle 
ankylosis, an initial rating greater than 20 percent 
effective February 10, 2007, under an analogous DC for ankle 
disabilities is not warranted.  See 38 C.F.R. § 4.71a, 
DC 5270 (ankle ankylosis).

With regard to the veteran's entitlement to higher initial 
ratings for service-connected residuals of right ankle sprain 
with chronic lateral instability on an extraschedular basis, 
the Board notes that the potential application of various 
provisions of Title 38 of the Code of Federal Regulations has 
been considered whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including 38 C.F.R. § 3.321(b)(1).  The 
evidence of record, however, does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his service-connected right ankle residuals has 
resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  The veteran has been 
employed intermittently throughout the pendency of this 
appeal and did not indicate any significant work impairment 
due to his service-connected right ankle residuals when 
examined during the first period of time at issue.  In July 
2003, the veteran reported that he had been unemployed for 
the past 3 years secondary to his participation in a 
substance abuse recovery program.  And the current 20 percent 
rating contemplates moderate impairment.  In the absence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extraschedular rating for 
either period of time in question pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As noted above, there is no evidence that the disability 
evaluations assigned to the veteran's service-connected right 
knee osteoarthritis or service-connected right ankle 
residuals should be increased for any other separate period 
based on the facts found during the whole appeal period.  The 
evidence of record from the day the veteran filed the claim 
to the present supports the conclusion that the veteran is 
not entitled to additional increased compensation during any 
time within the appeal period.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an initial disability rating greater than 
10 percent for right knee osteoarthritis is denied.

Entitlement to an initial disability rating greater than 
10 percent prior to February 10, 2007, and 20 percent 
thereafter, including on an extraschedular basis, for 
residuals of right ankle sprain with chronic lateral 
instability is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


